Citation Nr: 1726043	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-06 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an ear disability.

2.  Entitlement to service connection for a stomach or intestinal disability, to include diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The matters have since been transferred to the RO in Montgomery, Alabama.

The Veteran was scheduled to appear at a Board hearing by videoconference in April 2016.  The Veteran failed to appear at the hearing, and therefore his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In July 2016, the Board remanded these matters for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An ear disability was not shown in service and was not identified for many years thereafter.  There is no medical evidence relating the Veteran's current ear disability to any event in service.

2.  A stomach or intestinal disability, to include diverticulitis, was not shown in active service and was not identified for many years thereafter.  The only available medical opinion evidence has found that the Veteran's current a stomach or intestinal disability, to include diverticulitis, is not related to, or caused by, any event in service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for an ear disability have not been met.  38 U.S.C.A. §§ 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a stomach or intestinal disability, to include diverticulitis, have not been met.  38 U.S.C.A. §§ 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letters dated June 2010, August 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claims for service connection for an ear disability and for a stomach or intestinal disability, to include diverticulitis has been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, in December 2010, the National Personnel Records Center (NPRC) informed the Veteran that his complete service treatment records (STR's) and military personnel records are fire-related and are not available.  Available STR's were associated with the claims file.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Here, the RO has obtained and associated with the claims file the Veteran's available STR's, VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was provided a VA medical examination regarding his claim for service connection for a stomach or intestinal disability, to include diverticulitis.  Furthermore, in July 2016, the Board remanded the case so that the Veteran could be afforded a new VA examination for his claimed stomach or intestinal disability, to include diverticulitis, and an initial examination for his ear disability.  These VA examinations were scheduled, and the Veteran was notified of them, but the Veteran failed to attend his scheduled examination.   A RO representative contacted him in December 2016, and the Veteran stated that he did not wish to have the VA examinations, and instructed the RO to proceed with an evaluation of his claims without the evidence that the examinations would provide.  The Board notes that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran declined to attend the scheduled medical examination, the Board must decide the claims on the basis of the evidence of record. 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist regarding the Veteran's claims considered here.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Alternatively, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's claimed a stomach or intestinal disability, to include diverticulitis, and his ear disabilities, to include chronic serous otitis media (OM), are not identified as a chronic disease under 38 C.F.R. § 3.309(a), and therefore 38 C.F.R. §3.303(b) is inapplicable. 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ear Disability   

The Veteran contends that his current inner ear disability, diagnosed as chronic serous otitis media (OM) and described as including episodes of vertigo and dizziness, is related to service.  In his September 2010 claim for benefits, the Veteran stated that he "fell out" several times during service, and that he believed these episodes are related to his current disability.

The Veteran's STR's are not complete, but include a record of his reported medical history dated November 1958.  There, he reported having ringing in his ears when drowsy since he had rheumatic fever.  He also reported repeatedly passing-out whenever he received shots, and occasionally fainting due to lack of rest, increased stress and coffee intake, which he attributed to a "nervous heart."  A December 1958 physical examination of his ears revealed normal findings. 

Private treatment records dating from February 1999 show a complaint of fluid in his left ear following bronchitis.  In April 1999, he complained of left ear pain.  Records dating from March 2004 to 2014 show diagnoses of chronic serous otitis media (OM), but also allergic rhinitis, eustachian tube dysfunction, sinusitis and peripheral vertigo.  Symptoms associated with the Veteran's ear complaints include ear pain and occasionally dizziness and/or vertigo, or congestion in the ear.  These treatment records reveal numerous procedures to place tubes in each ear.  September 2009 VA treatment records from the VA Shoals Outpatient Clinic notes left ear dysfunction of the eustachian tube, possibly related to allergic rhinitis.  The Veteran did not receive care for his left ear problems from the VA clinic.  Notably, these treatment records do not provide evidence of any earlier onset of symptoms, treatment, or any medical opinion as to a causal relationship between service and the Veteran's current ear complaints.  

In its July 2016 Remand, the Board found a VA examination was warranted to help evaluate the Veteran's contentions that his observable symptoms of vertigo and dizziness, which he contends he observed during service, are related to his current ear disability.  However, the Veteran declined to attend his scheduled VA examination.  Without a medical examination to assess the Veteran's current disability and his contentions, and to provide an opinion as to the likelihood of an etiological relationship between his current diagnosis and service, the Board must evaluate the Veteran's claim on the basis of the evidence of record. 

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for an ear disability.  The Veteran's available service records show that the Veteran fainted several times when being administered shots, and had a "stuporous" reaction to being administered an IV while hospitalized.  He reported a ringing in his ears when drowsy, which he attributed to pre-service rheumatic fever.  The Board has considered his statement at the time of his claim that he "fell out" several times during service in the context of the other evidence of record, to include normal findings on examination of his ears in December 1958.  Significantly, private medical records do not indicate that the Veteran was treated for persistent ear complaints until many years after his discharge from service.  The first evidence of a complaint or treatment for ear pain or other symptoms is dated in February 1999, 40 years after his separation from service.  The earliest evidence of a post-service complaint of vertigo or dizziness is dated in August 2009, 50 years after service.  

The Board has considered the Veteran's contentions that his current ear disability is related to service, and that he has experienced a chronic ear disability since service, but finds that his lay assertions lack credibility in light of the evidence showing the first report of onset of symptoms related to his disability many years after service.  Furthermore, the vague and varied nature of his descriptions of symptoms, provided many years apart, weigh against a finding that symptoms reported during service are related to his current disability.  

In this regard, the Board may not categorically reject lay testimony or find that medical evidence is required to support a claim.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether a medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, in this case, the Board finds that the question of whether the Veteran's current otitis media and vertigo and/or dizziness are related to his reported tinnitus and "falling out" in service, is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372.  Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, the Board finds no medical evidence supporting the assertion that the Veteran's chronic ear disability is related to service, or that he experienced on-going symptoms from service to the first reports of treatment in 1999.  Indeed there is no mention of in-service symptoms in the Veteran's post-service treatment records.

Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107 (b)(West 2014); 38 C.F.R. § 3.102 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disabilities

The Veteran contends that his current gastrointestinal disabilities, diagnosed as diverticulitis, diverticulosis, gastroesophageal reflux disease (GERD) and peptic ulcer disease are related to service.  In his September 2010 claim for benefits, he stated that he believes that his current disabilities are directly related to his in-service diagnosis of salmonella food poisoning.  

Though the Veteran's service treatment records are incomplete, the claims file contains copies of STR's showing that the Veteran was hospitalized in November 1958 for gastroenteritis due to food poisoning, specifically identified as salmonella.  His condition was noted as mild, and he was treated and returned to unrestricted duty several weeks later.  A report of physical examination in December 1958 revealed no significant abnormality of the gastrointestinal system, while noting his recent gastroenteritis.  

Private treatment records dated April 2008 show complaints of gastrointestinal pain and nausea.  A diagnosis of diverticulitis is noted in May 2008.  GERD was diagnosed in March 2009.  The Veteran has received on-going treatment for diverticulitis, GERD and peptic ulcers.  These records do not indicate the etiology or date of original onset of symptoms or diagnosis.  Nor do these treatment records provide any reference to any in-service symptomatology or diagnosis.  The Veteran has reported a diagnosis of diverticulosis in 2006, but has not provided or identified any treatment records from prior to 2008.

A September 2009 VA Shoals Outpatient Clinic (CBOC) clinical examination report indicates that the Veteran was first diagnosed with GERD in 2006.  The evidence of record does not show ongoing treatment for GERD or other gastrointestinal disability through VA.  

At his September 2011 VA examination, the Veteran reported being diagnosed with "spastic colon" in 1960, within one year of discharge from service.  A diagnosis of diverticulitis was also reported.  He reported his in-service hospitalization for food poisoning, as well as other non-food poisoning-related abdominal symptoms, to include epigastric burning, frequent diarrhea and belly pain in service.  The examiner also noted esophago-gastrodeodenostomy (EGD) evidence of gastritis.  

The examiner opined that it is less likely than not (less than 50 percent) that the Veteran's currently diagnosed diverticulitis is related to service.  She stated that diverticulitis occurred many years after the in-service food poisoning episode, and that food poisoning does not cause diverticulitis.  Furthermore, she noted that the Veteran reported a history of non-diverticulitis symptoms of "spastic colon" during and a diagnosis thereof within one year of discharge from service, without documentation to support the reports.

In March 2014, the veteran submitted an online article entitled "Food Poisoning Long Term Effects."  The article, not identified as a medical treatise, and provides a general discussion of some potential long-term health problems associated with food poisoning, including long-term "damage to the large intestine" in "severe" cases.  Notably, salmonella is mentioned as being occasionally associated with meningitis and reactive arthritis.  The article does not reference diverticulitis, peptic ulcer disease, or reflux disease as being related to salmonella.

In July 2016, the Board remanded the Veteran's claim for service connection for a stomach or intestinal disability, to include diverticulitis to provide the Veteran an additional VA examination.  However, in October 2016, the Veteran declined to attend the scheduled examination, and requested that his claim be considered on the basis of the evidence already of record.  Therefore, there the Board must review the claim without the benefit of a medical opinion as to the relevance of the online article submitted by the Veteran and his other contentions.  

The Board has considered the Veteran's contentions, the medical evidence of record, and the evidence submitted by the Veteran in connection with his claim for service connection for a stomach or intestinal disability, to include diverticulitis, and finds that the preponderance of the evidence is against the Veteran's claim.  Specifically, the Board finds that the Veteran's assertion that his in-service incurrence of food poisoning caused by exposure to a salmonella is causally related to his current gastrointestinal disability lacks probative value and is outweighed by the VA medical opinion finding against a link to service.  The Board finds that the web article submitted by the Veteran is not directly relevant to the case at hand.  None of the treating physicians or records identified by the Veteran have related his current disability to his service.  Nor do treatment records provide a reported history of treatment for his current symptoms dating to service.

The evidence of record shows that the Veteran's in-service salmonella-related food poisoning was mild, and that he recovered from it.  While the Veteran is competent to provide lay testimony regarding his symptoms of gastrointestinal symptoms, to include epigastric burning, frequent diarrhea and belly pain, the evidence of record does not show that he possesses the experience or specialized training needed to determine whether his current disability is linked to his in-service complaint.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Furthermore, the VA examiner reviewed the Veteran's contentions and the medical evidence then of record, and found no connection between the Veteran's in-service food poisoning and his currently diagnosed diverticulitis.  The Veteran has not identified any competent medical evidence linking his reported in-service symptoms to his current disability, and by refusing to attend his VA examination, he has effectively waived any VA duty to obtain an additional medical opinion relative to the article he submitted.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Significantly, the only medical opinion to address the relationship between the Veteran's claimed stomach or intestinal disability, to include diverticulitis and service is the September 2011 VA opinion, which weighs against the claim.  There is no contrary medical opinion of record.  Inasmuch as VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter, the Board finds that the VA medical opinion is persuasive.  Colvin v. Derwinski, 1 Vet. App. 171 (1991);  Willis v. Derwinski, 1 Vet. App. 66 (1991).

Thus, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a stomach or intestinal disability, to include diverticulitis, is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
	

ORDER

Entitlement to service connection for an ear disability is denied.  

Entitlement to service connection for a stomach or intestinal disability, to include diverticulitis is denied.  


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


